03-15-00211-CV

                                                                          June 8, 2015
                            NO. 013-15-00211-CV

                                       IN THE
                           THIRD COURT OF APPEALS
                            COMAL COUNTY, TEXAS

                                    APPELLANT


                                   Douglas W. Kirk

                                     APPELLEE


                       Piano Independent School District, et al
                                                                               JM 08 2015 •
            MOTION TO EXTEND TIME FOR FILING RECORD


      Douglas W. Kirk, Appellant, makes this Motion To Extend Time for filing the

Appellant's Brief on the Merits in this cause.

1. This Appeal arises out of a proceeding in the District Court for the 22nd Judicial

District, Comal County, entitled: C2014-0085C, Douglas W. Kirk v. Piano

Independent School District; Nancy Humphrey, Individually and in her Official

Capacity as President of the Board of Trustees of the Piano Independent School

District; Anika Vaughan, Individually and in her Official Capacity as Teacher for

Piano, and numbered.

2. The time limit for filing Appellant's Brief on the Merits goes to June 11, 2015.

3. The brief is due on or before June 11,2015. However Appellant Douglas W. Kirk

(pro se) requests an extension to file this brief for the following reasons:
                                          - 1-
       a. Appellant has a long standing tradition (29.5 years) of operating a family

retail fireworks business which is legally open June 24 - July 4, 10 am to

midnight, but requires three weeks prior to opening and one week after closing for

ordering and receiving stock, preparing two retail locations (cleaning, cutting grass,

setting up signs, lights, flags) and conducting break-down procedures including

inventory, destocking and removal of lights, flags and signs. This is an extremely

productive time which contributes to the Texas economy and State and local Sales

Tax.


       b. Appellant is also employed fulltime as the editor and publisher of two

weekly community newspapers.

       c. Appellant is apro se litigant and as they say, has a fool for an attorney.

       d. Appellant is diligently attempting to prepare a cogent brief.

4. There have been no previous requests for extension of time.

5. Appellant requests that:

       a. The clerk of this court give notice of this motion to appellee.

       b. The court grant appellant's motion.

       c. This court extend the time for filing the Appellant's Brief on the Merits until

August 11, 2015 (60 Days).

6. Appellant contacted Appellee's Attorney Stephen R. Marsh and on June 2, 2015,

Mr. Marsh wrote: "I have no objection to your request for an extension."
                                          -2-
                                             Respectfully Submitted,


                                             By ~~V*yjZ^ US. llZL
                                             Douglas Kirk, pro se
                                             Appellant
                                              1850 Old Sattler Road
                                             Canyon Lake, Texas 78132
                                             Telephone: (830)237-7313




                         CERTIFICATE OF SERVICE


I certify that a true and correct copy of the foregoing pleading or document has been
served on all attorneys of record and any parties who are not represented by an
attorney on June 3, 2015.

      Counsel:
      Stephen R. Marsh
      Texas State Bar No. 13019700
      David Klosterboer & Associates
      1301 East Collins Boulevard
      Suite 490
      Richardson, TX 75081
      Telephone: (214) 570-6292

Via U.S. Mail, Certified Return Receipt Requested, No. ^Pl2* 26Zo000*- ljp<? fltf



                                Douglas Kirk, pro se




                                        -3
                                    AFFIDAVIT


State of Texas
County of Comal

BEFORE ME, on this day personally appeared Douglas W. Kirk, known to me to be
a credible person, competent in all respects, to make this Affidavit, and who, being
by me duly sworn, upon his oath, deposed and stated as follows:

The Affiant is the pro se litigant and Appellant in this cause, who has read the above
and foregoing Motion to Extend Time For Filing Record; and that every statement
contained in this Affidavit is within his personal knowledge and true and correct.




                                       Affiant




Subscribed and sworn to be before me on          <?<sn/£      3             ,2015 by




                                                                        &*£^nL
                                                 igirature of Officer

                                              Notary's typed or printed name

                                                   S~-Z3 -\£
                                              My commission expires




                                        -4
^1

•si


      ^^


      ^   In o




      w
      ^
      ^